                                                                            E-FILED
                                                Wednesday, 06 May, 2020 08:15:49 AM
                                                       Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,            )
                                     )
               Plaintiff,            )
                                     )
     v.                              )      Case No. 05-cr-30104
                                     )
HOWARD D. PINKLEY,                   )
                                     )
               Defendant.            )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Howard Pinkley’s Amended

Motion for Compassionate Release (d/e 47) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                            I. BACKGROUND

     On January 30, 2006, Defendant pled guilty to producing

child pornography in violation of 18 U.S.C. § 2251(a), as charged in

Count One of the Indictment. Defendant also pled guilty to

possessing child pornography in violation of 18 U.S.C. §

2252A(a)(5)(B), as charged in Count Two of the Indictment.

     According to the Presentence Investigation Report (PSR)


                             Page 1 of 10
prepared for Defendant’s sentencing, Defendant, in October 2005,

submitted a roll of film to a Walmart store for processing. PSR (d/e

26), ¶ 5. Several days later, Defendant picked up the processed

photographs, which depicted a seven-year-old girl, E.H., in various

stages of undress. Id. ¶¶ 5-6. E.H. was completely nude in some of

the photographs, many of which depicted her genitalia. Id. ¶ 5.

Defendant advised law enforcement officers that he had taken the

photographs and that E.H. and her siblings had stayed at his

residence on several occasions. Id. ¶¶ 6-7.

     While conducting a search of Defendant’s residence, officers

found over 150 additional photographs of child pornography, some

of which depicted a partially nude three-year-old girl. Id. ¶ 14.

Officers also found several video cassettes, one of which contained

footage of Defendant engaging in simulated sex acts while looking at

photographs of naked children. Id. ¶ 11. Another cassette showed

E.H. changing clothes, exposing her genitalia, and asking that the

recording be stopped. Id. ¶ 12.

     Defendant admitted to having sexually assaulted E.H. and two

other minor females—his daughter (age 11) and his adopted

daughter (age 8). Id. ¶ 10. E.H. informed an investigator that


                            Page 2 of 10
Defendant digitally penetrated her and once threated her with

violence if she did not take off her clothes. Id. ¶¶ 25, 27. A forensic

examination of E.H. indicated the presence of trauma consistent

with sexual assault. Id. ¶ 27.

     On October 27, 2006, United States District Judge Jeanne

Scott sentenced Defendant to 360 months’ imprisonment on the

production count and 120 months’ imprisonment on the possession

count, with the sentences to run concurrently. Judge Scott also

imposed a lifetime term of supervised release on each count.

Defendant is currently serving his sentence at FCI Seagoville and

has a projected release date of June 4, 2031.

     On April 24, 2020, Defendant filed a pro se motion for

compassionate release (d/e 43) pursuant to 18 U.S.C. §

3582(c)(1)(A). On April 30, 2020, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Compassionate Release was filed. Defendant

requests compassionate release due to his age, his health issues,

and the COVID-19 pandemic. Defendant is 72 years old, suffers

from hyperlipidemia and essential hypertension, and has completed

multiple courses while in the custody of the Bureau of Prisons


                             Page 3 of 10
(BOP). According to Defendant’s medical records, his hypertension

is controlled.

     Defendant proposes to live with his sisters or obtain his own

housing if he is released from custody. The United States Probation

Office, in a Memorandum (d/e 48) addressing Defendant’s request

for compassionate release, concludes that Defendant’s sisters’

house is not a suitable residence for Defendant. At least one of

Defendant’s sisters is unwilling to allow Defendant to stay at the

residence, which is located approximately 500 feet from an

elementary school.

     The Illinois Department of Corrections (IDOC) has a detainer

lodged against Defendant, who pled guilty to two counts of

predatory criminal sexual assault in Logan County, Illinois, Case

No. 2006-CF-86. Defendant was sentenced to 20 years in prison on

each count, with the sentence imposed on the second count to run

consecutively to the sentence imposed on the first count. The state

sentence was ordered to run concurrently with the sentence

imposed in this case. Defendant’s victim in the Illinois case is also

one of Defendant’s victims in this case. See PSR, ¶¶ 12, 14, 86;

Memorandum (d/e 48), at 1.


                            Page 4 of 10
     According to Defendant’s BOP case manager, Defendant filed a

request with the BOP for compassionate release, but the request

was denied due to the IDOC detainer lodged against Defendant. Id.

The Court has no information regarding the date on which

Defendant’s request for compassionate release was submitted to the

BOP, the date on which the BOP denied the request, or whether

Defendant appealed the denial of his request before filing his

motions for compassionate release in this case.

     On May 4, 2020, the Government filed a Response Opposing

Defendant’s Amended Motion for Compassionate Release (d/e 49).

The Government argues that the Court should deny Defendant’s

compassionate release motion given Defendant’s criminal history,

the IDOC detainer lodged against him, and Probation’s refusal to

approve his proposed residence upon release. The Government also

notes that FCI Seagoville has only one confirmed case of COVID-19

and that the BOP has implemented procedures designed to curb the

spread of the virus in its facilities.

     On May 5, 2020, the Court held a video conference hearing on

Defendant’s amended motion. As of May 5, 2020, the BOP reports

that FCI Seagoville has only one confirmed case of COVID-19. See


                               Page 5 of 10
Federal Bureau of Prisons – COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last accessed May 5, 2020).

                           II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:


                            Page 6 of 10
     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good hygiene

and social distancing and isolation. Socially distancing can be



                             Page 7 of 10
difficult for individuals living or working in a prison. Further,

Defendant suffers from hypertension, a condition that increases the

serious risks that COVID-19 presents for Defendant. See Interim

Clinical Guidance for Management of Patients with Confirmed

Coronavirus Disease, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

guidance-management-patients.html (last accessed April 24, 2020).

      However, the COVID-19 pandemic does not warrant the

release of every federal prisoner with health conditions that makes

him more susceptible to the disease. Defendant’s hypertension is

controlled, and, as of today, there is only one confirmed case of

COVID-19 at FCI Seagoville, the facility where Defendant is housed.

According to the Government, the BOP has implemented rigorous

procedures designed to prevent the virus from spreading through its

facilities.

      In addition, given the IDOC detainer lodged against Defendant,

he will likely be transported to an IDOC facility if released from BOP

custody. Many of IDOC’s facilities presently have more confirmed

cases of COVID-19 than FCI Seagoville has. See Illinois

Department of Corrections, COVID-19 Response – Facilities,


                             Page 8 of 10
https://www2.illinois.gov/idoc/facilities/Pages/Covid19Response.a

spx (last accessed May 5, 2020). Defendant has no approved

residence to release to because one of his sisters will not allow

Defendant to reside at her house, which is located approximately

500 feet from an elementary school. At this time, Defendant may be

more likely to contract COVID-19 if released from BOP custody.

     Further, Defendant has over 11 years left on his sentence for

producing child pornography. Defendant not only possessed videos

and photographs depicting child pornography, he personally

exploited minor females by taking sexually explicit photographs and

making sexually explicit videos of them. He also sexually assaulted

three girls under the age of 12. One of these minor victims stated

that Defendant once threatened her with violence if she did not take

off her clothes. The Court, taking all the relevant facts into

account, finds that Defendant has not established that there exist

extraordinary and compelling reasons that warrant a reduction in

his term of imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Howard Pinkley’s

Amended Motion for Compassionate Release (d/e 47) and


                             Page 9 of 10
Defendant’s pro se motion for compassionate release (d/e 43) are

DENIED.



ENTER: May 5, 2020

                               /s/ Sue E. Myerscough
                               SUE E. MYERSCOUGH
                               UNITED STATES DISTRICT JUDGE




                          Page 10 of 10
